Brock, C.J.,
concurring specially: I concur in the result reached by the majority, but do so for different reasons. I believe that the public duty rule as announced in Hartman v. Town of Hooksett, 125 N.H. 34, 480 A.2d 12 (1984), is applicable to this case. However, relief is unavailable to the plaintiff association under this rule because plaintiff failed to show that it had a “special relationship” with the city, which would have created a special duty that was more than that owed to the general public. In Town of Hooksett, we held that in order “[t]o sustain liability against a municipality or its servants, the duty breached must be more than a duty owing to the general public. There must exist a special relationship between the municipality and the plaintiff, resulting in the creation of a duty to use due care for the benefit of particular persons or classes of persons.” Id. at 36, 480 A.2d at 13 (citation omitted).
To determine whether a special relationship exists between the city and the plaintiff giving rise to liability of the city, it is necessary to determine the duties of the code enforcement department, the scope of those duties, and if any unique relationship existed between the parties. Under- Section 30-2-4(c) of the Concord Code of Ordinances (Concord Code), the department has a duty to “(1) [supervise the issuance of... building... permits____[and] (2) [i]nspect... new construction ... for conformity with the building, plumbing and zoning codes.” The Concord Code must be read in conjunction with the BOCA Building Code/1981 to give it its full meaning. See Concord Code, Building Code, Sect. 26-1-1. BOCA 100.4 states that “[t]his code shall be construed to secure its expressed intent, which is to insure public safety, health and welfare insofar as they are affected by building construction . . . .”
*309It is clear under these provisions that the city owed a duty to the general public to insure that the buildings were constructed in a safe manner. This is in accordance with the traditional rule of law that the purpose of a building code is for the protection of the general public, not to protect individual property interests.
“The primary purpose of such codes and ordinances is to secure to the municipality as a whole the benefits of a well-ordered municipal government, or, as sometimes expressed, to protect the health and secure the safety of occupants of buildings, and not to protect the personal or property interests of individuals.”
7A E. McQuillin, Municipal Corporations § 24.507, at 99 (3d ed. 1989) (emphasis added); see Dinsky v. Framingham, 386 Mass. 801, 438 N.E.2d 51 (1982).
In this case, the building code was intended as a measure to benefit the general welfare, not to protect the individual property interests of the plaintiff. The plaintiff pleaded no facts to show that the requisite special relationship existed between the plaintiff and the city or that its injury was of the type intended to be protected under the code. For this reason, I believe that the defendant city is immune from liability under the public duty rule and, likewise, that the plaintiff association is not afforded protection under the “special relationship” exception to the rule.